Citation Nr: 0946054	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

While the Veteran's notice of disagreement also included the 
RO's denial of his claim of service connection for tinnitus 
in the January 2008 decision, that issue is not before the 
Board because his September 2008 VA Form 9, Appeal to Board 
of Veterans' Appeals, limited his appeal to the hearing loss 
claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
("where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative").


FINDING OF FACT

Bilateral hearing loss is not related to service and 
sensorineural hearing loss did not manifest itself to a 
compensable degree in the first post-service year.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service nor may sensorineural hearing loss be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in April 
2007, prior to the January 2008 rating decision fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board 
finds that even if the above letter failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well 
as the January 2008 rating decision and August 2008 statement 
of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available service and post-
service medical records as well as obtained an examination of 
the claimant.  Moreover, the Board finds that the VA 
examination is adequate to adjudicate the appeal because the 
examiner, in that examination and the subsequent addendum, 
provided a medical opinion as to the origins of the Veteran's 
disability as well as a rational for the opinion after a 
review of the record on appeal and an examination of the 
claimant.  38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his bilateral hearing loss was 
caused by his military service including his 20 plus years as 
a pilot and aircraft maintenance officer for jet aircraft 
including B-47s and B-52s.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensor neural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
Veteran's occupational specialty at the end of over 20 years 
of active duty was aircraft maintenance officer.  Moreover, 
service treatment records also document that he served for 
many years as a pilot including a command pilot.  
Furthermore, the Board finds that the Veteran is both 
competent and credible to report on the fact that, while on 
active duty, he was exposed to loud noses included the noise 
generated by jet bombers.  Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board will concede that the 
Veteran was exposed to loud noises while on active duty.  

Next, the Board notes that service treatment records covering 
over 20 years of active duty include over two dozen 
examinations, some of which document the Veteran having 
elevated auditory thresholds.  See, for example, examinations 
dated in November 1957, February 1958, June 1958, July 1960, 
and May 1964.   

However, even with application of the post June 30, 1966, 
standard for measuring hearing loss to these examinations, 
the Board notes that the Veteran never had hearing loss as 
defined by 38 C.F.R. § 3.385 at any of those examinations 
including the May 1964 separation examination.  Moreover, the 
record is negative for a medical opinion linking current 
bilateral hearing loss to his military service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  In fact, in the January 2008 
addendum to the October 2007 VA examination it was opined 
that hearing loss was not related to service.  This opinion 
is not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Notably, the examiner 
is an audiologist and had an opportunity to review the claims 
file when rendering her opinion.  In addition, the examiner 
provided a rationale for the opinion discounting a link 
between service and current hearing loss.  Specifically, the 
examiner found it notable that at the time of service 
discharge, he did not have any thresholds that were greater 
than 10 decibels (i.e. no hearing loss was found).

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record shows that the 
Veteran's current bilateral hearing loss was not caused by 
his exposure to jet aircraft noise for over 20 years while on 
active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

As to the Veteran and his representative's claims that the 
appellant's bilateral hearing loss was caused by his in-
service noise exposure working on and around jet aircraft for 
over 20 years, the Board notes that lay persons are generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  However, the Board finds that 
hearing loss is not such a condition given the fact that 
diagnosing hearing loss for VA purposes requires the use of 
special medical equipment.  Jandreau, supra; Buchanan, supra; 
Charles, supra.  Therefore, because neither the Veteran nor 
his representative is competent to provide evidence as to a 
complex medical question, their opinions are not competent 
with regard to the etiology of the bilateral hearing loss.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Moreover, the Board finds that the lay statements as to a 
nexus are outweighed by the opinion by the VA examiner as 
well as the record which is negative for a post-service 
diagnosis of hearing loss until over 40 years after service.  
Jandreau, supra; Buchanan, supra; Charles, supra.   

Therefore, the Board finds that the increased auditory 
thresholds seen in-service played no role in the Veteran's 
developing bilaterally hearing loss over 40 years after his 
1964 separation from active duty.  Accordingly, the Board 
finds that service connection for bilateral hearing loss is 
not warranted because, while the record includes both 
competent and credible evidence of in-service noise exposure 
and service treatment records documented increased auditory 
thresholds, the weight of the competent and credible medical 
evidence is against finding a causal association or link 
between the post-service disorder and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1964 and 
his first being diagnosed with bilateral hearing loss at the 
October 2007 VA examination to be compelling evidence against 
finding continuity.  Put another way, the over four decade 
gap between the Veteran's discharge from active duty and the 
first evidence of the disorder weighs heavily against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that 
the Veteran's representative is competent to give evidence 
about what he sees and the Veteran is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
hearing people talk since service.  See Jandreau, supra; 
Buchanan, supra; Charles, supra.  However, the Veteran and 
his representative's contention as to the claimant having a 
problem with bilateral hearing loss since service is contrary 
to what is found in the in-service and post-service medical 
records which is negative for evidence of hearing loss in 
either ear for over 40 years after his 1964 separation from 
active duty.  In these circumstances, the Board gives more 
credence to the medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for bilateral hearing 
loss for over four decades following his separation from 
active duty, than the Veteran's and his representative's 
claims.  Therefore, entitlement to service connection for 
bilateral hearing loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

Lastly, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with a compensable level of 
sensorineural hearing loss in either ear in the first post-
service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection bilateral 
hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


